DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 02/02/2022, regarding Drawing and Specification Objections have been fully considered and are persuasive.  The related drawing and specification objections have been withdrawn.
Applicant's arguments regarding the 35 USC 102 rejections of Claims 1-19 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JP 2012236624 – hereafter referred to as Murakami) in view of Leboucher (EP 2607255 hereafter referred to as Leboucher).  The Examiner’s Annotated Diagram A for the application follows:

    PNG
    media_image1.png
    743
    1327
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
The Examiner’s Annotated Diagram B for Murakami follows:

    PNG
    media_image2.png
    751
    1334
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B - Murakami
In regards to Claim 1: A can lid (Murakami – 1) in which a tab (10 – Tab) for score breaking is fixed to a can lid main body (1), and an embossed portion (9-Embossed portion), into which a fingertip is insertable (Murakami Translation – Paragraph 0011), is provided in the vicinity of a rear end of a finger hook portion (13 – finger hook portion) of the tab (10), wherein: the embossed portion (9 – Embossed portion) has a bottom surface and an inner peripheral wall surrounding the bottom surface (9a – bottom of embossed portion), the inner peripheral wall has a first slope (Annotated Diagram A – 1A) at a side opposite to a center of the can lid , a second slope (2A) at a central side of the can lid, and a pair of side slopes connecting to opposite ends of the first slope and the second slope (3A), when assuming a center line that passes through the center (N) of the can lid (1) and a center of the finger hook portion (13), the second slope (2A) extends toward the center of the can lid at least up to a position facing a back surface of the finger hook portion (See 20 with respect to 9 – Annotated Diagram B). (NOT TAUGHT) {
Murakami does not explicitly teach a valley shape.
Leboucher, in a similar disclosure of  and end panel with a pull tab and various convex structure to prevent accidental opening, has applicable teachings.  The Examiner’s Annotated Diagram C for Leboucher follows:

    PNG
    media_image3.png
    742
    1282
    media_image3.png
    Greyscale

Examiner's Annotated Diagram C
However, Leboucher – in a similar disclosure on the use of dimples to prevent accidental opening of a container with a tab (Leboucher – Paragraph 0013) teaches: a second slope (As defined in the application – extending towards the tab) has recessed in a valley shape (See 20 -  indent) having a portion thereof along a center line as a valley bottom (20 clearly has a valley shape throughout the indent – in order to form a finger access to be used by the consumer to improve the grip on the tab – Paragraph 0024).
Leboucher also teaches, in the pursuit of improving finger access and grip on the rear tab (Leboucher, Paragraph 0024):
A geometric arrangement of the recess (20 – indent) that narrows towards the back of the tab.
Convex portions that are symmetrically deployed to protect the rear of the tab, but the individual convex portions are asymmetrically shaped (Figures 1, 3A and 3B show this relationship)(i.e., the slopes differ when flowing away from the apex).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified embossed portion of Murakami to include the valley shape of Leboucher (Leboucher - valley shape of 20 – indent) in order to advantageously improve customer finger access and grip on the pull tab (Paragraph 0024).
Regarding claim 1 and related claims that discuss the geometry and topography of the lid, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size and shapes of the closure of Murakami to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
In regards to Claim 2, Murakami continues to teach: wherein a width of second slope in a direction orthogonal to the center line (Murakami - Examiner’s Annotated Diagram B -Item N) is gradually narrowed toward a central direction of the can lid (See annotation on Annotated Diagram for Orthogonal analysis for Claim 2, which meets this limitation).
In regards to Claim 3, Murakami continues to teach: wherein the second slope comprises an inclined surface that gradually becomes shallower from a bottom surface of the embossed portion toward the center of the can lid (Murakami, Annotated Diagram B – Item 2A), and the inclined surface has an angle of inclination smaller than that of the first slope (Item 1A – where this side view proves that Murakami meets this limitation in a manner that is not distinguishable for the instant application).
In regards to Claim 4, Murakami continues to teach: wherein the pair of side slopes are inclined in a direction gradually approaching toward the can lid center side (Murakami, See Top View of Annotated Diagram B, Top View where .
In regards to Claim 5, Murakami continues to teach: wherein the can lid main body is provided with convex portions (Murikami – Dimples, 30) in the vicinity of a rear end of the finger hook portion (Finger hook portion – 13) of the tab at opposite sides of the embossed portion that is sandwiched therebetween (See Annotated Diagram B where Murakami meets this limitation).
In regards to Claim 6, Murakami continues to teach: wherein the can lid main body is provided with convex portions (Murakami – Dimples, 30) in the vicinity of a rear end of the finger hook portion (13) of the tab (10) at opposite sides of the embossed portion that is sandwiched therebetween, and the convex portions have slopes at the side of the embossed portion, the slopes comprising inclined surfaces continuous with the side slopes of the embossed portion (Murakami has the capability to meet this limitation per the drawings disclosed in that application).
Murakami discloses the claimed invention except for the possibility of the side slopes of the embossed portions continuing along the convex portions may not be continuous.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to design a mold that would integrate the two slopes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any functional criticality for the claimed limitation that is not already functionally claimed in the prior art.
In regards to Claim 7, Murakami continues to teach: The can lid according to claim 5, wherein each of the convex portions has a height in a range of 0.5 mm or more and 1.0 mm or less.
However, Murakami’s disclosed range does not match the claimed range of 0.5 mm to 1.2 mm.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of convex portion height range of 0.5mm to 1.0mm disclosed in the prior art, discovering the optimum convex portion height of 0.5 mm to 1.2mm as in the current application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is different from the disclosed application.  
Further, regarding claim 7 and related claims that discuss the geometry of the convex portions, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  Each of these elements and their locations on emboss or deboss portions influences the optimum range.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.	
In regards to Claim 8, Murakami continues to teach: wherein a distance between apexes of the convex portions is portions is in a range of 10mm to 15mm (Paragraph 0026 – Murakami) (versus the claimed: 13 mm ± 2 mm or a range of 11 mm to 15mm).
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of apex distance range of 10mm to 15mm disclosed in the prior art, discovering the optimum convex portion height of 11 mm to 15mm as in the current application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is appreciably or advantageously different from the disclosed application.  
Further, regarding Claim 8 and related claims that discuss the geometry of the  apex distance ranges, Murakami as well as Leboucher disclose similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  Each of these elements and their locations on emboss or deboss portions influences the optimum range of the other components.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the various geometric dimensions of the various factors bearing on the same problem (prevention of accidental opening by other can components) to which the claimed invention pertains to configure the size/shapes/relationships between the convex portions, tab construction and end wall panel configuration  of the closure of Murakami (Paragraph 0021 to 0023) to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
In regards to Claim 9, Murakami continues to teach: wherein, the can lid main body has a circular center panel, which has a first panel surface at an outer peripheral edge side thereof and a second panel surface at an inner side of the first panel surface, the second panel surface being lower by one step than an inner peripheral edge of the first panel surface via a stepped portion, and the convex portions are provided on the SECOND (first) panel surface (See Top view of Murakami in Annotated Diagram B, partially meets this limitation, but since this limitation is driven by a design choice that does not confer patentability – the limitation is considered met.).
In regards to the configuration argument, Murakami discloses the claimed invention except for the positioning of structural elements on a particular panel surface.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to adjust the feature’s location (either on one panel surface or another), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that distinguishes this capability from the capability of the prior art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed (physical feature) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significantly different than the prior art.
In regards to Claim 10, Murakami continues to teach: wherein, the first slope and the side slopes have upper ends continuing to the first panel surface; and the second slope has an upper end continuing to the second panel surface (NOTE: Without a limitation on where these join, all parts have continuing ends that meet these limitations.) (See Claim 1 rejection on the validity of claiming geometric arrangements already disclosed in the prior art). 
Further, regarding claim 10 and related claims that discuss the geometry of the convex portions, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  Each of these elements and their locations on emboss or deboss portions influences the optimum range.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to Independent Claim 11, Murakami Teaches: A can lid (1) in which a tab (10) for score breaking (6) is fixed to a can lid main body(1), and an embossed portion (9), into which a fingertip is insertable, is provided in the vicinity of a rear end of a finger hook portion (13) of the tab, wherein: the can lid main body is provided with convex portions (30) in the vicinity of the rear end of the finger hook portion (13) of the tab at opposite sides of the embossed portion that is sandwiched therebetween (See Examiner’s Annotated Diagram B), (NOT TAUGHT){ 
However, Murakami’s disclosed range does not match the claimed range of 0.5 mm to 1.2 mm.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of convex portion height range of 0.5 mm to 1.0 mm disclosed in the prior art, discovering the optimum convex portion height of 0.5 mm to 1.2mm as in the current application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is different from the disclosed application.  
Further, regarding claim 11 and related claims that discuss the geometry of the convex portions, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  Each of these elements and their locations on emboss or deboss portions influences the optimum range.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Murakami also does not teach the top of each convex portion displaced toward a corner portion.
However, Leboucher – in a similar disclosure on the use of dimples to prevent accidental opening of a container with a tab (Leboucher – Paragraph 0013) teaches: and a top of each similar convex portion (See Examiner’s Annotated Diagram C, Item 16) is displaced toward a corner portion of the tab as being arranged close to the corner portion (Leboucher, in paragraphs 0010 through 0017 describe - Convex portions that are symmetrically deployed to protect the rear of the tab, but the individual convex portions are asymmetrically shaped – Annotated Diagram C - Figures 1, 3A and 3B show this relationship)(i.e., the slopes differ when flowing away from the apex) and the design relationship and interaction between the embossed panel, tab and convex portion structure and proportions – Paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified can emboss/deboss/convex portion structure of Murakami to include the concepts and interrelationships of the emboss/deboss/convex portion geometry of Leboucher (Leboucher – paragraph 0026 describes this design relationship) in order to advantageously improve resistance of the container to accidental opening (Paragraph 0026).
Regarding claim 11 and related claims that discuss the geometry of the lid, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size and shapes of the closure of Murakami to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
In regards to Claim 12, Murikami continues to teach: wherein a distance between apexes of the convex portions is in a range of 10mm to 15mm (Paragraph 0026 – Murakami) (versus the claimed: 13 mm ± 2 mm or a range of 11 mm to 15mm).
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of apex distance range of 10mm to 15mm disclosed in the prior art, discovering the optimum convex portion height of 11 mm to 15mm as in the current application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is appreciably or advantageously different from the disclosed application.  
Further, regarding claim 12 and related claims that discuss the geometry of the  apex distance ranges, Murakami as well as Leboucher disclose similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  Each of these elements and their locations on emboss or deboss portions influences the optimum range of the other components.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the various geometric dimensions of the various factors bearing on the same problem (prevention of accidental opening by other can components) to which the claimed invention pertains to configure the size/shapes/relationships between the convex portions, tab construction and end wall panel configuration  of the closure of Murakami (Paragraph 0021 to 0023) to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
In regards to Claim 13, Murakami continues to teach: wherein, the can lid main body has a circular center panel, which has a first panel surface at an outer peripheral edge side thereof and a second panel surface at an inner side of the first panel surface, the second panel surface being lower by one step than an inner peripheral edge of the first panel surface via a stepped portion, and the convex portions are provided on the first panel surface (See obviousness rejection in the parent claim above referencing surface geometry and patentable matter).
In regards to Claim 14 Murakami continues to teach: The can lid according to claim 1, wherein: the second slope comprises a central region along the center line and transition regions connected to the side slopes, and the angle of inclination of the second slope along the center line is a constant gentle angle smaller than the angle of inclination of the first slope from the bottom surface to the predetermined height, and then gradually becomes more gentle in a region in facing a back surface of the finger hook portion (See obviousness rejection in the parent claim above referencing surface geometry and patentable matter).
In regards to Claim 15. Murakami continues to teach: wherein, the bottom surface includes a first side at the opposite side from the panel center, a second side at the panel center side, and a pair of lateral sides connecting between the opposite ends of the first side and the opposite ends of the second side, and a region of the second slope sandwiched by imaginary lines passing through the opposite ends of the second side is defined as the central region (See obviousness rejection in the parent claim above referencing surface geometry and patentable matter).
In regards to Claim 16, Murikami continues to teach: wherein the outline shape of the embossed portion is a sector shape in which the outer peripheral edge of the first slope is an arc of a fan and the tip of the second slope is the center of the fan, and the pair of side slopes are inclined toward the center of a can lid so as to gradually approach each other with respect to the center line (See obviousness rejection in the parent claim above referencing surface geometry and patentable matter).
In regards to Claim 17, Murakami continues to teach: wherein: the can lid main body is provided with convex portions in the vicinity of a rear end of the finger hook portion of the tab at opposite sides of the embossed portion that is sandwiched therebetween, (NOT TAUGHT) {
However, Leboucher – in a similar disclosure on the use of dimples to prevent accidental opening of a container with a tab (Leboucher – Paragraph 0013) teaches: ) and a top of each convex portion is displaced toward a corner portion of the tab as being arranged close to the corner portion (Leboucher, in paragraphs 0010 through 0017 describe - Convex portions that are symmetrically deployed to protect the rear of the tab, but the individual convex portions are asymmetrically shaped (Figures 1, 3A and 3B show this relationship(i.e., the slopes differ when flowing away from the apex) and the design relationship and interaction between the embossed panel, tab and convex portion structure and proportions – Paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified can emboss/deboss/convex portion structure of Murakami to include the concepts and interrelationships of the emboss/deboss/convex portion geometry of Leboucher (Leboucher – paragraph 0026 describes this design relationship) in order to advantageously improve resistance to accidental opening (Paragraph 0026).
Regarding claim 17 and related claims that discuss the geometry of the lid, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size and shapes of the closure of Murakami to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
In regards to Claim 18, Murikami continues to teach all the limitation of this claim: wherein the first slope and the side slopes have upper ends continuing to the first panel surface and the second slope has an upper end continuing to the second panel surface, and the stepped portion is branched from the side slopes to detour the convex portions at positions of transition from the side slopes to the second slope, and the stepped portion has a pair of detour portions that are each continuous with a slope region at a side of each convex portions facing the tab, thereby constituting a part of a slope of each convex portions, and a lower portion of each side slope is connected to the second slope.
Regarding claim 18 and related claims that discuss the geometry and topography of the lid, Murakami discloses similar geometric limitations, as above, and further discloses the interactions of geometry of the convex regions, emboss regions with respect to the rear of the tab.  SEE -  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size and shapes of the closure of Murakami to suit a particular application based on basic engineering principles and intended use, including relative geometric arrangements between surfaces to achieve the effect of protecting the rear of the pull-tab from accidental activation (Paragraph 0013).
Allowable Subject Matter
The following is an examiner’s statement of reasons for the allowable matter in Claim 19: The prior art of Murakami in view of Leboucher fully anticipate the following portions of Claim 19: The can lid according to claim 9.
However, the prior art of record fails to teach the following limitations: the planar shape of the root portion of each convex portion is a rounded triangular shape with three sides bulged outward, (NOTE: Murakami discloses a sphere with a uniform vertical profile from the plan view) the middle portion thereof gradually transitions to a circular shape toward the apex thereof, the top of each convex portion is displaced toward the detour portion side of the stepped portion so that it is arranged close to a corner portion of the tab (NOTE: While Leboucher teaches an asymmetric shape in one plan view plan, the shapes ridge is extended on the perimeter of the tab, in a centerline based, overhead plan view plane), the slope regions facing the corner portions of the tab are respectively located in the detour portions of the stepped portion, and the detour portions are respectively continuous with the slope regions of the convex portions to constitute parts of the slopes of the convex portions and the detour portions spreading to the second panel surface side protrude so as to overlap the back surface side of the corner portions of the tab (NOTE: GEOMETRY arguments applied to the earlier rejections focused on a single feature (emboss, deboss, dimple) do not apply here as the shape described on Page 11, Paragraph 5 through the top of Page 12 – Specification, describes the detailed summary of the geometry parts, an analysis of the problem, and  between the interactions of all the components of emboss, deboss, convex portion and tab geometry that add to the art’s depth and application with respect to preserving ease of opening with the protection against accidental opening). 
The prior art of record fails to teach the limitations of easy of opening required by the customer with the protection against accidental opening during shipment that balance and increase the range of the combined tolerances for dimple/tab/emboss/deboss configurations whose end result is the position of the dimple with respect to the back of applied tab (See page 11-12 of the specification).
Since the prior art (e.g. Murakami or Leboucher) teaches considerations for symmetrical parts for the ease of opening for consumers that lack said specific features that integrate customer and shipping considerations, the prior art does not anticipate the claimed subject matter. 
For illustration purposes, Examiner’s Annotated Diagram D of the examined disclosure illustrates the improvements related to this claim in the instant application:

    PNG
    media_image4.png
    688
    1267
    media_image4.png
    Greyscale

Examiner's Annotated Diagram D
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733